Citation Nr: 0306519	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
shoulder disorder.

(De novo consideration of the issue of entitlement to service 
connection for a left shoulder disorder will be the subject 
of a separate decision of the Board issued at a future date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to May 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 5, 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for a left shoulder disorder, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  An unappealed February 1977 RO decision denied 
entitlement to service connection for a left shoulder 
disorder.

2.  The evidence received since the February 1977 RO decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a left shoulder 
disorder.




CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a left 
shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim. See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left shoulder disorder has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claim, and that which the VA would develop, by the rating 
decisions, by the statement of the case (SOC), by the 
supplemental statements of the case, and by correspondence 
from the RO, to include a March 2001 letter to the veteran, 
which notified him of specific requirements of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.

Both the service medical records and post-service VA medical 
reports are of record.  The veteran had requested that 
records from the Iowa City, Iowa VA Medical Center dated from 
October 1976 to January 1979 be obtained.  These records were 
obtained in February 2003.  Copies of these records were 
mailed to the veteran and he and his representative were 
invited to submit additional evidence or argument in response 
to the new evidence.  In response, the veteran's 
representative submitted an informal hearing presentation in 
March 2003.  The representative indicated his belief that the 
requested Iowa City VAMC records had not been obtained.  
However, as noted above, those records were obtained, and 
copies of those records were sent to the veteran.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Service connection for a left shoulder disorder was denied by 
the RO in February 1977.  The veteran did not complete an 
appeal of that decision.  Accordingly, that determination is 
final.  38 U.S.C.A. § 7105.  In January 1998 the veteran 
wrote to the RO and requested that his claim for a left 
shoulder disorder be reopened.  

The evidence of record at the time of the February 1977 RO 
decision included the veteran's service medical records.  On 
an October 1975 Report of Medical History completed on 
enlistment to service, the veteran reported that he had 
dislocated his shoulder in a fall in June 1975.  He stated 
that he had been hospitalized for one night.  No disability 
of the left shoulder was noted on the veteran's October 1975 
entrance examination report.  In January 1976 the veteran was 
hospitalized for treatment of his left shoulder.  The veteran 
reported that he had fallen and dislocated his left shoulder 
in 1975.  It was noted that at that time the left shoulder 
was reduced under general anesthesia and that the veteran 
wore a sling for a few days.  The veteran reported that the 
shoulder began dislocating at night during his sleep, but he 
could always reduce it himself.  The examiner noted that the 
veteran came on active duty and dislocated his left shoulder 
on KP and again during a physical training test while doing 
sit-ups.  It was noted that the veteran had been admitted for 
elective repair of the left shoulder.  The veteran underwent 
a Bristow arthroplasty of the left shoulder in January 1976.  
Later in January 1976, while on convalescent leave, the 
veteran was in an automobile accident and received injuries 
to the left hemidiaphram, spleen, pelvis, and left second 
finger.  The May 1976 discharge examination report indicates 
that the veteran was status post Bristow repair of the left 
shoulder.

On VA examination in February 1977 it was noted that the 
veteran had undergone left shoulder repair in service.  X-
rays revealed a screw in the left interior glenoid.  The 
veteran had some loss of motion of the left shoulder.

The evidence added to the record since the February 1977 
rating decision includes records from the Iowa City, Iowa, VA 
Medical Center dated from January 1976 to March 1979.  These 
records reveal that the veteran complained of left shoulder 
pain in December 1978 and January 1979.  In March 1979 the 
veteran again complained of left shoulder pain.  The veteran 
reported that he had had no trouble with dislocation 
following the inservice shoulder surgery, until several 
months previously.

Private hospital records dated in November 1985 indicate that 
the veteran had been in an auto accident 10 months 
previously, and had been experiencing catching and sharp type 
of electrical pain in his left arm since them.  CAT scan of 
the left shoulder revealed that a bone transplant from the 
coracoid process had been fractured at the side of the 
screws.  The veteran underwent surgical exploration of the 
coracoid process and anterior glenoid area.  The surgeon 
decided not to remove a broken screw and bone fragment due to 
interfering scar tissue and due to the risk of endangering 
the rich arterial supply of that area. 

VA x-rays of the left shoulder in January 1998 reveal that 
the veteran had two metal screws superimposing on the 
glenoid.  There appeared to be a long screw which had 
fractured with a short segment remaining within the glenoid, 
and the other screw was inferior to the glenoid.

A March 1998 arthogram of the left shoulder revealed that 
there was a three-centimeter bony fragment inferior to the 
inferior glenoid labium, just inferior to the joint space 
surrounding by contrast and containing a broken screw.

In May 1998 the veteran underwent left shoulder surgery for a 
third time.  On follow up two weeks after the surgery, it was 
noted that the veteran had undergone a left shoulder 
arthroscopy with hardware removal from an old failed Bristow 
procedure.

A February 1999 VA outpatient record notes that a screw was 
removed from the veteran's left shoulder in a May 1998 
surgery.  It was noted that the veteran's left shoulder had 
improved considerably and it was no longer the primary cause 
of pain.  The veteran asserted that he still had some 
discomfort of the left shoulder.

The evidence of record at the time of the February 1977 RO 
determination shows that the veteran reported a history of 
left shoulder dislocation on entrance into service, and that 
the veteran underwent left shoulder surgery during service.  
The medical records received after the February 1977 rating 
action reveals that the veteran has a chronic left shoulder 
disability which has been clinically related to a failed 
Bristow procedure.  A Bristow procedure is the surgical 
procedure that was performed in service.  Accordingly, this 
new evidence is material to the veteran's claim that he has a 
current left shoulder disability related to service.  As 
such, the newly submitted evidence, when considered with all 
the evidence of record, is material to the veteran's claim, 
and is so significant it must be considered in order to 
fairly decide the merits of the claims.  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Accordingly, the Board finds that veteran's claim for service 
connection for a left shoulder disability must be reopened.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left shoulder 
disorder is reopened, and the appeal is granted to this 
extent.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

